IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00256-CV

             IN THE INTEREST OF K.R. AND K.R., CHILDREN


                            From the 74th District Court
                             McLennan County, Texas
                            Trial Court No. 2013-2294-3


                           MEMORANDUM OPINION


       Kimberly S. appeals the trial court’s order terminating Kimberly’s parental rights

to her two children. The trial court’s order is affirmed.

       In two issues briefed together, Kimberly complains that the trial court erred by

allowing the Department's investigator to testify regarding outcry statements made by

K.R. without conducting a hearing pursuant to section 104.006 of the Family Code. See

TEX. FAM. CODE ANN. § 104.006 (West 2011). Section 104.006 of the Family Code sets

forth requirements for the trial court to determine whether a child's statement is

admissible through another witness in certain circumstances. See id.
        At trial, the objection by Kimberly to the testimony was solely on the basis of

hearsay. Nothing in the record indicates that the trial court was ever requested to

conduct a hearing pursuant to section 104.006. In order to preserve this complaint for

appeal, Kimberly was required to present her request to the trial court and seek a ruling

on that request. Having failed to do so, this complaint was waived. See TEX. R. APP. P.

33.1(a); In the Interest of L.M., No. 10-11-00276-CV, 2012 Tex. App. LEXIS 2720, *6 (Tex.

App.—Waco Apr. 4, 2012, pet. dism’d) (mem. op.).

        Kimberly’s issues are overruled. The trial court’s order terminating Kimberly’s

parental rights is affirmed.




                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed January 29, 2015
[CV06]




In the Interest of K.R. and K.R., Children                                         Page 2